 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGIA MILES,                                    No. 2:19-cv-2151 DB P
12                        Plaintiff,
13            v.                                        ORDER
14    HOLLISTER, et al.,
15                        Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not paid the required filing fee of $350.00 plus the $50.00

19   administrative fee nor has she filed an application to proceed in forma pauperis. See 28 U.S.C. §§

20   1914(a) & 1915(a). Plaintiff will be granted thirty days to pay the filing fee in full or submit a

21   properly completed application to proceed in forma pauperis.

22          Plaintiff is cautioned that the in forma pauperis application form includes a section that

23   must be completed by a prison or jail official, and the form must be accompanied by a certified

24   copy of plaintiff’s prison or jail trust account statement for the six-month period immediately

25   preceding the filing of this action.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Plaintiff shall submit, within thirty days from the date of this order, either the $350.00

28   filing fee plus the $50.00 administrative fee or a properly completed application to proceed in
                                                        1
 1   forma pauperis on the form provided with this order; plaintiff is cautioned that failure to comply

 2   with this order or seek an extension of time to do so will result in dismissal of this action without

 3   prejudice; and

 4             2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

 5   Pauperis By a Prisoner for use in a civil rights action.

 6   Dated: January 31, 2020

 7

 8

 9

10

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Civil.Rights/mile2151.3a

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
